UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JOMO WILLIAMS,

                          Petitioner,

                       -v.-                             19 Civ. 2476 (KPF)

 JUSTS. OF N.Y. STATE SUP. CT. APP. DIV.             OPINION AND ORDER
 1ST DEP’T; OFFICE OF THE APPELLATE
 DEF.; N.Y. POLICE DEP’T; N.Y. CNTY. D.A.,

                          Respondents.

KATHERINE POLK FAILLA, District Judge:

      By Opinion and Order dated August 11, 2020, the Court adopted the

July 16, 2020 Report and Recommendation from United States Magistrate

Judge Stewart D. Aaron (the “Report” (Dkt. #22)), dismissing Petitioner Jomo

Williams’s petition for a writ of habeas corpus (the “Petition”). Williams v.

Justs. of N.Y. State Sup. Ct., No. 19 Civ. 2476 (KPF), 2020 WL 4671578, at

*1 (S.D.N.Y. Aug. 11, 2020) (“Williams I”). Now before the Court is

Petitioner’s motion for reconsideration of the Court’s adoption of the Report

in Williams I and its concurrent dismissal of his Petition for lack of

jurisdiction. For the reasons set forth below, the Court determines that

reconsideration is warranted, but after considering Petitioner’s objections to

the Report, it overrules those objections on the merits, adopts the Report,

and dismisses the Petition.
                                   BACKGROUND 1

      The relevant facts underlying this action are set forth in the Report

and Williams I. Certain of this information is reproduced here for the

convenience of the reader:

             Williams filed the instant Petition for habeas corpus
             pursuant to 28 U.S.C. § 2254 on March 14, 2019,
             alleging, among other things, that he was denied the
             right to appeal his conviction. (Dkt. #1; Report 3).
             On July 3, 2019, Chief Judge Colleen McMahon
             entered an Order to Amend, noting that Williams did
             not appear to be “in custody” within the meaning of
             § 2254, but granting him sixty days to amend his
             petition to show that he met the custody requirement.
             (Dkt. #4 at 3-4, 6; Report 3 n.2).

             On September 9, 2019, Williams filed a declaration
             requesting that the Court stay this action. (Dkt. #5).
             Chief Judge McMahon denied the Petition on
             September 24, 2019, for lack of jurisdiction because
             Williams had failed to address the custody
             requirement in his declaration. (Dkt. #6 at 2; Report
             3). On November 4, 2019, Petitioner filed a motion
             for reconsideration under Federal Rules of Civil
             Procedure 59 and 60. (Dkt. #8). On January 17,
             2020, Chief Judge McMahon granted Petitioner’s
             motion for reconsideration out of “an abundance of
             caution,” explaining that “it is unclear from
             Petitioner’s submissions whether he remains
             exposed to ‘future adverse consequences on
             discretion of the supervising court’ or other
             authority.” (Dkt. #10 at 3 (quoting Nowakowski v.
             New York, 835 F.3d 210, 216 (2d Cir. 2016))).

             On January 22, 2020, the case was reassigned to
             this Court. (Minute Entry for January 22, 2020;
             Report 3).   The next day, the Court ordered
             Respondents to answer Williams’s petition (Dkt. #13;
             Report 4), and referred the matter to Magistrate

1     The relevant facts underlying this action are set forth in the Report, and the Court
      assumes familiarity with them. A brief overview is set forth herein, drawing from the
      recitation of the facts in the Report (see Report 1-4), as well as from entries in the
      public docket. For convenience, the Court refers to Petitioner’s letter brief in
      support of his motion for reconsideration as “Pet. Br.” (Dkt. #29), and Petitioner’s
      supplemental addendum to his brief in support of his motion as “Pet. Supp.” (Dkt.
      #31).


                                            2
Judge Aaron (Dkt. #12; Report 3-4). On May 1, 2020,
Respondents filed [a] motion to dismiss, arguing that
the Court lacked jurisdiction because Williams was
not in custody when he filed the Petition. (Dkt. #20;
Report 4). On May 7, 2020, Judge Aaron ordered
Williams to respond to the motion on or by June 30,
2020 (Dkt. #21; Report 4), which Williams failed to
do. (Report 4).

On July 16, 2020, Judge Aaron issued the Report
and recommended that the Court dismiss the
Petition in its entirety. (Report 7). Noting that
Williams was no longer in physical custody and had
no direct restraints on his liberty, Judge Aaron
assessed whether, on March 14, 2019, the date
Williams filed the Petition, “there were any severe
restraints on Petitioner’s individual liberty so as to
satisfy the custody requirement.”         (Report 5).
Although Williams did not file any opposition to
Respondent’s motion to dismiss, Judge Aaron
considered arguments advanced by Williams in prior
filings.    In his [November 4, 2019] motion for
reconsideration, Williams argued that four “collateral
legal     consequences”    satisfied   the    custody
requirement: (i) the conviction could be used in
future proceedings to enhance sentencing; (ii) the
conviction renders him unable to serve on a jury;
(iii) he was denied a veteran’s vendor license by the
New York City Department of Consumer Affairs; and
(iv) his conviction was cited by the Department of
Social Security in denying his application to become
guardian for his mother. (See Dkt. #8 at 4; Report
5).     Judge Aaron ultimately found that these
collateral consequences did not satisfy the custody
requirement. (Report 5).

Specifically, Judge Aaron reasoned that the Supreme
Court has already explained that “‘once the sentence
imposed for a conviction has completely expired, the
collateral consequences of that conviction are not
themselves sufficient to render an individual ‘in
custody’ for the purposes of a habeas attack upon it.’”
(Report 6 (quoting Maleng v. Cook, 490 U.S. 488, 492
(1989))). As a result, Judge Aaron determined that
the collateral consequences Williams raised, such as
the “‘inability to become a citizen, vote, engage in
certain businesses, hold public office, or serve as a
juror’ and ‘increased future sentences,’ are not
sufficient to render an individual ‘in custody.’”


                          3
               (Report 6 (quoting Rodriguez v. Attorney Gen., No. 10
               Civ. 3868 (PGG) (JLC), 2011 WL 519591, at *5
               (S.D.N.Y. Feb. 15, 2011), report and recommendation
               adopted, 2011 WL 3875328 (S.D.N.Y. Sept. 2, 2011))).
               Judge Aaron further concluded that the other
               collateral consequences raised by Williams did not
               implicate his physical liberty and, as such, did not
               render him “in custody” within the meaning of
               § 2254. (Report 6 (citing Nowakowski, 835 F.3d at
               216)). Because Williams was not in custody at the
               time that his petition was filed, Judge Aaron
               recommended that this Court find that it lacks
               jurisdiction to hear this case. (Id.).

2020 WL 4671578, at *1-2.

         Objections to the Report were due on or before July 30, 2020.

(Report 7). Neither party filed objections to the Report. After reviewing the

Report and the record for clear error, on August 11, 2020, the Court

adopted the Report and dismissed the case. Williams I, 2020 WL 4671578,

at *3.

         By letter dated August 27, 2020, Petitioner sought leave to file a

motion for reconsideration. (Dkt. #25). Petitioner stated that he never

received a copy of the Report and therefore was unaware that his objections

were overdue. (Id.). By Order dated August 28, 2020, the Court set a

briefing schedule for Petitioner’s anticipated motion for reconsideration.

(Dkt. #26). After several extensions, Petitioner filed his letter motion for

reconsideration on November 9, 2020 (Dkt. #29), and filed an unsolicited

supplemental addendum to his motion on November 14, 2020 (Dkt. #31),

which addendum the Court accepted (Dkt. #32). Respondent filed a letter

on December 22, 2020, taking the position that the Court should grant

Petitioner’s motion for reconsideration of Williams I and thereafter “[u]pon

due consideration of [P]etitioner’s objections to the [Report], the Court


                                         4
should then issue a new order overruling [Petitioner’s] objections, adopting

the [Report], and dismissing the petition for lack of subject matter

jurisdiction.” (Dkt. #35). Accordingly, Petitioner’s motion for

reconsideration is fully briefed and ripe for decision.

                                  DISCUSSION

A.    Reconsideration Is Justified

      1.     Applicable Law

      “The decision to grant or deny a motion for reconsideration is within

the sound discretion of the district court.” In re Optimal U.S. Litig., 813 F.

Supp. 2d 383, 403 n.6 (S.D.N.Y. 2011) (quoting Patterson v. United States,

No. 04 Civ. 3140 (WHP), 2006 WL 2067036, at *1 (S.D.N.Y. July 26, 2006)).

Under Local Rule 6.3, the moving party must “point to controlling decisions

or data that the court overlooked — matters, in other words, that might

reasonably be expected to alter the conclusion reached by the court.”

Shrader v. CSX Transp. Inc., 70 F.3d 255, 256-57 (2d Cir. 1995) (internal

citations omitted) (noting that the standard for granting motions for

reconsideration is “strict”); accord Van Buskirk v. United Grp. of Cos., Inc.,

935 F.3d 49, 54 (2d Cir. 2019).

      Compelling reasons for granting a motion for reconsideration are

limited to “an intervening change of controlling law, the availability of new

evidence, or the need to correct a clear error or prevent manifest injustice.”

Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir.

1992) (internal quotation marks and citation omitted); accord Kolel Beth

Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 108 (2d

Cir. 2013). A motion for reconsideration is “not a vehicle for relitigating old



                                        5
issues, presenting the case under new theories, securing a rehearing on the

merits, or otherwise taking a ‘second bite at the apple[.]’” Analytical

Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (quoting

Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)).

      2.    Analysis

      To begin, Petitioner asks the Court to grant his motion for

reconsideration in order to consider his objections to the Report because he

did not receive a copy of the Report “prior to 8/18/2020,” and as such, “[i]t

[was] impossible for [Petitioner] to … object before 8/11/2020, to a report &

recommendation that [he] had never received or knew that it existed until

after 8/18/2020.” (Dkt. #25). The Court agrees. Petitioner states he had

no knowledge or notice of the Report until receiving a copy of this Court’s

Opinion in Williams I, and therefore Petitioner says he was unaware that he

needed to submit objections to the Report. (Id.). As such, this is not a

situation in which Petitioner merely seeks a “second bite at the apple.”

Sequa Corp., 156 F.3d at 144. Rather, because Petitioner never received a

copy of the Report, he was essentially denied the ability to submit his

objections the Report.

      The Court is aware that litigants have experienced issues receiving

mail during the COVID-19 pandemic. Additionally, Respondents urge the

Court to grant Petitioner’s motion for reconsideration in order to consider

the merits of his objections to the Report. (See Dkt. #35). Given these

reasons, as well as Petitioner’s pro se status, the Court determines that

reconsideration is justified in order to prevent manifest injustice; it grants




                                       6
Petitioner’s motion for reconsideration and proceeds to review the merits of

Petitioner’s objections to the Report.

B.    The Court Adopts the Report and Dismisses the Petition

      1.      Applicable Law

      A court may accept, reject, or modify, in whole or in part, the findings

or recommendations made by a magistrate judge. See 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b); Grassia v. Scully, 892 F.2d 16, 19 (2d Cir. 1989). A

court may also accept those portions of a report to which no specific, written

objection is made, as long as the factual and legal bases supporting the

findings are not clearly erroneous. See Ramirez v. United States, 898 F.

Supp. 2d 659, 663 (S.D.N.Y. 2012) (citation omitted). A magistrate judge’s

decision is clearly erroneous only if the district court is “‘left with the

definite and firm conviction that a mistake has been committed.’” Easley v.

Cromartie, 532 U.S. 234, 242 (2001) (quoting United States v. U.S. Gypsum

Co., 333 U.S. 364, 395 (1948)).

      Where a party submits objections to a report and recommendation, as

Petitioner has done here, the Court is obligated to review the contested

issues de novo. See Fed. R. Civ. P. 72(b)(3); Hynes v. Squillace, 143 F.3d

653, 656 (2d Cir. 1998). However, where objections are “conclusory or

general,” or where the petitioner “simply reiterates his original arguments,”

the report should be reviewed only for clear error. Walker v. Vaughan, 216

F. Supp. 2d 290, 292 (S.D.N.Y. 2002) (internal quotation marks omitted)

(quoting Barratt v. Joie, No. 96 Civ. 0324 (LTS) (THK), 2002 WL 335014, at

*1 (S.D.N.Y. Mar. 4, 2002)); see also Phillips v. Reed Grp., Ltd., 955 F. Supp.

2d 201, 211 (S.D.N.Y. 2013) (“Objections that are ‘merely perfunctory


                                         7
responses argued in an attempt to engage the district court in a rehashing

of the same arguments set forth in the original papers will not suffice to

invoke de novo review.’” (alteration omitted) (quoting Vega v. Artuz, No. 97

Civ. 3775 (LTS) (JCF), 2002 WL 31174466, at *1 (S.D.N.Y. Sept. 30, 2002))).

And although pro se filings are read liberally and interpreted “‘to raise the

strongest arguments that they suggest[,]’” Pabon v. Wright, 459 F.3d 241,

248 (2d Cir. 2006) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d

Cir.1994)), “‘even a pro se party’s objections ... must be specific and clearly

aimed at particular findings in the magistrate’s proposal[,]’” DiPilato v. 7-

Eleven, Inc., 662 F. Supp. 2d 333, 340 (S.D.N.Y. 2009) (quoting Pinkney v.

Progressive Home Health Servs., No. 06 Civ. 5023 (LTS) (JCF), 2008 WL

2811816, at *1 (S.D.N.Y. July 21, 2008), aff’d, 367 F. App’x 210 (2d Cir.

2010)). Finally, “it is sufficient that the court ‘arrive at its own independent

conclusion’ regarding those portions of the report to which objections are

made”; the court “need not conduct a de novo hearing on the matter.” In re

Hulley Enters. Ltd., 400 F. Supp. 3d 62, 69 (S.D.N.Y. 2019) (quoting Nelson

v. Smith, 618 F. Supp. 1186, 1189-90 (S.D.N.Y. 1985)).

      2.     Analysis

      Section 2254 provides a means of relief for “a person in custody

pursuant to the judgment of a State court ... on the ground that he is in

custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a). “[T]he habeas petitioner [must] be ‘in custody’

under the conviction or sentence under attack at the time his petition is

filed.” Maleng, 490 U.S. at 490-91. It is not fatal to a collateral attack on a

conviction that the petitioner is no longer in actual physical custody or on


                                        8
parole, because “[t]he custody requirement may be satisfied by restraints

other than ‘actual, physical custody’ incarceration.’” Vega v. Schneiderman,

861 F.3d 72, 74 (2d Cir. 2017) (quoting Jones v. Cunningham, 371 U.S. 236,

239-40 (1963)). However, “penalties that do not impose a severe restraint on

individual liberty or the imminent threat of such a restraint do not satisfy

the ‘in custody’ requirement.” Vega, 861 F.3d at 74. As such, whether

Petitioner was “in custody” at the time he initiated the Petition is a threshold

jurisdictional question that the Court must answer before addressing the

merits of the Petition. Accord Skinner v. Duncan, No. 02 Civ. 0219 (DLC),

2005 WL 1633730, at *2 (S.D.N.Y. July 11, 2005).

      Judge Aaron recommended that this Court dismiss the Petition for

lack of jurisdiction because Petitioner was not “in custody” at the time that

he filed the Petition. (Report 5-7). Judge Aaron noted that at the time

Petitioner initiated this suit, he was not in physical custody, nor did he have

any direct restraints on his liberty. (Id. at 5). As such, Judge Aaron

analyzed whether there were any “severe restraints on Petitioner’s individual

liberty so as to satisfy the custody requirement.” (Id.). Petitioner did not

oppose Respondents’ motion to dismiss, but Judge Aaron nevertheless

reviewed all of Petitioner’s filings and identified four different “collateral legal

consequences” as potential restraints on his liberty, which collateral

consequences Petitioner had raised in prior motion practice in this case. (Id.

at 5-6). 2 After analyzing all four arguments, Judge Aaron determined that


2     As noted above, the four arguments raised by Petitioner and considered by Judge
      Aaron are that: (i) the conviction could be used in future proceedings to enhance
      sentencing; (ii) the conviction renders him unable to serve on a jury; (iii) he was
      denied a veteran’s vendor license by the New York City Department of Consumer
      Affairs; and (iv) his conviction was cited by the Department of Social Security in


                                            9
none imposed such a severe restriction on Petitioner’s liberty as to render

him “in custody” for the purposes of Section 2254. (Id.).

      The Court has reviewed the record and agrees with Judge Aaron’s

sound reasoning and legal analysis that (i) Petitioner was not in physical

custody when he filed the Petition; (ii) Petitioner had no direct restraints on

his liberty when he filed the Petition; and (iii) the four collateral

consequences Petitioner raised, taken individually or in the aggregate, were

not sufficiently severe to render him “in custody.” (See Report 5-6). The

Court does not understand Petitioner to raise these arguments again in this

motion for reconsideration (see Pet. Br.; Pet. Supp.), but for the sake of

completeness, and after careful review of the record, the Court overrules any

objections to the Report based on these arguments for the reasons

previously articulated in the Report.

      After reviewing Petitioner’s submissions, the Court liberally construes

Petitioner to raise one new argument in opposition to Respondents’ motion

to dismiss for lack of jurisdiction. Petitioner contends that a “mootness

exception” to the “in custody” requirement applies here. (Pet. Br. 3).

Specifically, Petitioner argues that New York State appellate courts

improperly delayed in resolving his appeal of the underlying conviction,

ensuring that he was no longer in custody by the time he filed the Petition.

(Id. at 3-5). However, Petitioner misapprehends the relevant law and his

arguments do not excuse the application of Section 2254’s custody

requirement.


      denying his application to become guardian for his mother. (See Dkt. #8 at 4;
      Report 5).


                                          10
      Petitioner primarily relies on Sibron v. New York, 392 U.S. 40 (1969),

and Carafas v. LaVallee, 391 U.S. 234 (1968), as well as several similar

circuit court cases, to argue that his Petition is not mooted by his release

from custody. (Pet. Br. 3-5, 9-14; Pet. Supp. 1-4). However, the cases cited

by Petitioner stand for the proposition that a habeas petition is not rendered

moot by release from custody during the pendency of a habeas proceeding;

these cases do not suggest that a petitioner may initiate habeas proceedings

after release from custody. See, e.g., Sibron, 392 U.S. at 51-52; Carafas,

391 U.S. at 237-38. Accordingly, the so-called mootness exception to

Section 2254’s custody requirement does not apply here.

      Prior to filing this Petition, Petitioner filed several other habeas

petitions, first challenging his criminal proceedings and then his conviction

on the same fraud charges. (See Dkt. #4 at 2 n.1 (citing Williams v. Justs. of

App. Div. 1st Dep’t, No. 14 Civ. 5522 (LAP) (S.D.N.Y. Jan. 6, 2015); Williams

v. NYCDOC Comm’r, No. 14 Civ. 88 (LAP) (S.D.N.Y. Feb. 14, 2014); Williams

v. Rikers Island Warden, No. 12 Civ. 221 (LAP) (S.D.N.Y. Mar. 8, 2012))).

The Court understands Petitioner to argue that dismissal of some of his

prior petitions on exhaustion grounds conflicts with the requirement that

Petitioner must have been in custody at the time when he filed the Petition

at issue in this case. (Pl. Supp. 3-4). The Court declines to reconsider

habeas petitions previously litigated before another court in this District. If

Petitioner disagrees with the resolution of his prior petitions on exhaustion

grounds, the proper remedy is a motion for reconsideration before the




                                       11
district court that resolved the earlier petition, followed by an appeal — not

a collateral attack in this Court. 3

      In sum, because Petitioner cannot establish that he was in custody

when he filed this appeal, nor that an exception to Section 2254’s custody

requirement applies to his case, the Petition must be dismissed for lack of

jurisdiction. 4

                                     CONCLUSION

      For the reasons discussed above, Petitioner’s motion for

reconsideration is GRANTED, Petitioner’s objections to the Report are

OVERRULED, and the Petition is DISMISSED with prejudice. The Clerk of

Court is directed to terminate all pending motions, adjourn all remaining

dates, and close this case. The Clerk of Court is directed to mail a copy of

this Opinion and Order to Petitioner.

      SO ORDERED.

Dated:       May 10, 2021
             New York, New York                    __________________________________
                                                       KATHERINE POLK FAILLA
                                                      United States District Judge




3     To the extent the mootness exception to the “in custody” requirement may be
      applicable as to Petitioner — and the Court is not determining that it is applicable —
      the proper place to raise it is in a case where federal jurisdiction attached in the first
      instance (i.e., where Petitioner’s habeas petition was filed while he was actually in
      custody).
4     Petitioner also raises numerous arguments on the merits of his habeas petition,
      including arguments about purported misconduct of appellate counsel,
      unconstitutional delay in resolving his appeal, and allegations of fraud and
      misconduct in the underlying state court prosecution and appeal. (Pet. Br. 5-10).
      Because the Court determines that it lacks jurisdiction, it may not address
      Petitioner’s arguments as to these issues on the merits.


                                             12
